January 28, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    DEBORAH THOMAS IN HER INDIVIDUALLY CAPACITY AND AS
  REPRESENTATIVE OF THE ESTATE OF KENNETH THOMAS, Appellant

NO. 14-13-00902-CV                          V.

                            S. BRYANT, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on July 12, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Deborah Thomas in her Individually Capacity and as Representative of
the Estate of Kenneth Thomas.
      We further order this decision certified below for observance.